     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TASLID INTERESTS, INC. and KATY                     §
MOTELS, INC. dba MEMORIAL INN &                     §
SUITES                                              §
            Plaintiffs,                             §
                                                    §
v.                                                  §          Civil Action No. 4:18-cv-1692
                                                    §
ARCH SPECIALTY INSURANCE                            §
COMPANY                                             §
           Defendant.                               §

PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO EXCLUDE
 EXPERT TESTIMONY OF THOMAS J. IRMITER AND ROBERT HINOJOSA AS TO
 CAUSATION OF ROOF DAMAGE AND REPLACEMENT COST VALUE DAMAGES
                                [DKT 18]

       Plaintiffs Taslid Interests, Inc. and Katy Motels, Inc. (“Plaintiffs”) respond to Arch’s

motion to exclude expert testimony of Thomas Irmiter and Robert Hinojosa (Dkt. 18).

                      I. NATURE AND STAGE OF THE PROCEEDINGS

       This motion to exclude is one of four motions defendant Arch Specialty Insurance

Company (“Arch”) filed on January 28, the deadline for dispositive motions. Docket call is set for

May 31, 2019.

                                  II. ISSUE TO BE RULED UPON

       Should this Court exclude the opinions of Plaintiffs’ duly designated, highly qualified

expert witnesses on causation and damages, when those witnesses (1) have testified many times

on these very issues in state and federal courts, (2) inspected the Property at issue and prepared

an exhaustive, comprehensive, and data-driven report reflecting their findings, and (3) can offer

testimony that will undoubtedly aid the jury?

                                           Page 1 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 2 of 14




        The Court's inquiry into an expert is a flexible one, focusing on multiple factors. Daubert

v. Merrell Dow Pharms., 509 U.S. 579, 594 (1993). Trial courts are afforded wide discretion when

evaluating the admissibility of expert testimony. Hamling v. United States, 418 U.S. 87, 94 (1974).

                                   III. SUMMARY OF THE ARGUMENT

        This is a first-party commercial property insurance matter. Arch seeks to exclude Plaintiffs’

duly designated building consultant and engineering experts. Arch’s misplaced arguments are not the

proper subject of a motion to exclude, and Arch can offer no legitimate legal basis under any relevant

authority to support exclusion of Plaintiffs’ experts.

        First, as a threshold procedural matter, Arch seek to exclude the testimony of experts whose

depositions it has not yet taken, but whom Plaintiff’s counsel agreed to make available after the

discovery period. Plaintiffs designated Tom Irmiter and Robert Hinojosa as experts and submitted their

reports in accordance with FED. R. CIV. P. 26(b)(4) and this Court’s scheduling order on October 19,

2018. (Dkt. 10 ¶ 3.) Discovery closed in this case on December 30, 2018. (Id. ¶ 5.) Arch’s counsel

never even requested depositions of these witnesses until after the discovery period had expired, let

alone issued deposition notices for them. But instead of forcing Arch to seek relief from this Court to

obtain the depositions after the discovery period lapsed, Plaintiffs’ counsel agreed to permit discovery

of Irmiter and Hinojsa after the expiration of the discovery period, and those depositions are set for

February 22 (Irmiter) and March 7 (Hinojosa). Arch’s counsel denied Plaintiff’s counsel’s request to

continue the submission date until after those depositions concluded. (Ex. 1, email string between

counsel).

        Nonetheless, as a substantive matter, these issues are moot because Arch’s motion is wholly

without merit. Tom Irmiter and Robert Hinojosa are impeccably qualified experts who will testify as to

                                               Page 2 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 3 of 14




the cause and extent of damages at Plaintiffs’ property as a result of the wind during Hurricane Harvey.

Arch chooses not to challenge their impeccable qualifications, but instead seeks to exclude their

testimony simply because Arch disagree with the opinions contained. The Federal Rules provide for

very clear bases upon which a party’s expert may be excluded from testifying at trial, and Arch’s

motion fails to substantiate any of them. Irmiter and Hinojosa are highly-qualified experts whose

testimony will assist the jury in assessing liability and damages at trial. Arch and its counsel will

have the opportunity to cross examine, attack, and impeach Irmiter and Hinojosa, first at their

depositions and later at trial. But Arch’s unfounded and unsupported attack on those experts must

be denied.

                                 IV. ARGUMENT AND AUTHORITIES

   A. Under the relevant standards for admissibility of expert testimony under the Federal
      Rules, exclusion of experts is the exception rather than the rule.

       Under the Federal Rules of Civil Procedure, the following is required of an expert witness:

       (i)     a complete statement of all opinions the witness will express and the basis and
               reasons for them;
       (ii)    the facts or data considered by the witness in forming them;
       (iii)   any exhibits that will be used to summarize or support them;
       (iv)    the witness’s qualifications, including a list of all publications authored in the
               previous 10 years;
       (v)     a list of all other cases in which, during the previous 4 years, the witness testified
               as an expert at trial or by deposition;
       (vi)    and a statement of the compensation paid for the study and testimony in the case.

FED. R. CIV. P. 26(a)(2)(B). In accordance with this Rule and the Court’s procedures, Plaintiffs

designated Irmiter and Hinojosa as experts on October 19, 2018.

       The admissibility of expert testimony in federal courts is governed primarily by Federal

Rules of Evidence 702,703 and 704. Rule 702 provides that an expert must be qualified and the

testimony be relevant and reliable. FED. R. EVID. 702. Specifically, the Rule is as follows:
                                             Page 3 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 4 of 14




       A witness who is qualified as an expert by knowledge, skill, experience,
       training or education may testify in the form of an opinion or otherwise
       if:

               (a) The expert's scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence
               or to determine a fact in issue;

               (b) The testimony is based on sufficient facts or data;

               (c) The testimony is the product of reliable principles and
               methods; and

               (d) The expert has reliably applied the principles and methods to
               the facts of the case.

FED. R. EVID. 702. Going further, Rule 703 provides as follows:

       An expert may base an opinion on facts or data in the case that the
       expert has been made aware of or personally observed. If experts in the
       particular field would reasonably rely on those kinds of facts or data in
       forming an opinion on the subject, they need not be admissible for the
       opinion to be admitted. But if the facts or data would otherwise be
       inadmissible, the proponent of the opinion may disclose them to the
       jury only if their probative value in helping the jury evaluate the opinion
       substantially outweighs their prejudicial effect.

FED. R. EVID. 703. Finally, Rule 704 provides that “[a]n opinion is not objectionable because it

embraces an ultimate issue.” FED. R. EVID. 704. The court's inquiry into an expert is a flexible

one, focusing on multiple factors. Daubert v. Merrell Dow Pharms., 509 U.S. 579, 594 (1993).

Trial courts are afforded wide discretion when evaluating the admissibility of expert testimony.

Hamling v. United States, 418 U.S. 87, 94 (1974).

       Rule 702 recognizes five bases for qualifying an expert, and courts recognize that meeting

one of the five criteria is sufficient: “knowledge, skill, experience, training, or education.” FED. R.

EVID. 702; Lavespere v. Niagara Machine & Tool Works, Inc., 910 F.2d 167, 176 (5th Cir.

1990). The degree of qualification required “is only that necessary to insure that the witness’s

                                            Page 4 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 5 of 14




testimony ‘assist’ the trier of fact,” which means the testimony helps the jury understand an issue.

Salinas v. State Farm Fire & Cas. Co., No. B-10-194, 2012 U.S. Dist. Lexis 153962, at *9 (S.D.

Tex. Feb. 23, 2012). “If a witness has general expertise in a broad subject but is not a specialist in

the specific aspect of that subject that is pertinent in the case, most courts have concluded that

general knowledge of a subject can be sufficient in such a case to qualify the witness as an expert

in a specialized field.” Id. at *10 (citing Huval v. Offshore Pipelines, Inc., 86 F.3d 454, 457–458

(5th Cir. 1996)).

       Additionally, “[t]he test of reliability is necessarily a flexible one.” Eagle Oil & Gas Co. v.

Travelers Prop. Cas. Co. of Am., No. 7:12-cv-00133-O, 2014 U.S. Dist. LEXIS 103537, at *9–

10 (N.D. Tex. July 30, 2014). The non-exclusive list of factors for a court to consider under

Daubert include the following: whether it (1) can be and has been tested; (2) has been subjected

to peer review and publication; (3) has a high known or potential rate of error and standards

controlling its operation; and (4) is generally accepted within the relevant scientific or technical

community. Vargas v. Lee, 317 F.3d 498, 500 (5th Cir. 2003) (citing Daubert, 509 U.S. at 593–

94). However, when an expert’s opinions are based in large part on their experience in the field,

the Daubert factors “are not pertinent” to determining reliability; rather, a court may find that the

expert’s experience and education form a reliable basis for their opinions. Salinas, 2012 U.S. Dist.

Lexis 153962, at *18.

       Given the broad spectrum of expert testimony that will assist the trier of fact in

understanding the case, courts recognize that “the rejection of expert testimony is the exception

rather than the rule.” Eagle Oil & Gas Co., 2014 U.S. Dist. LEXIS at *10 (citing FED. R. EVID.

702, adv. comm. notes (2000)). Rather than simply excluding expert testimony, the “traditional

                                            Page 5 of 14
       Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 6 of 14




and appropriate means” of attacking a party’s evidence include “vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.” Id. (citing

Daubert, 509 U.S. at 596)). Here, Arch fails to carry its burden in proving that Plaintiffs’ building

consultant and engineering experts should be struck from testifying. In fact, the record demonstrates

otherwise.

    B. Arch’s motion seeks to improperly shift the burdens of substantive proof applicable to
       this case, on both causation and damages.

        As a threshold matter, Arch’s motion to exclude Plaintiffs’ experts is a backdoor attempt at

impermissibly shifting the substantive burdens of proof in this case. As Plaintiffs brief in their

concurrently filed response to Arch’s motion for summary judgment, Plaintiffs’ initial burden is simply

to show a covered loss along with the value of that loss. See Ayoub v. Chubb Lloyds Ins. Co., 641 F.

App'x 303, 307 (5th Cir. 2016). Because the policy at issue in this case is an “all-risk” policy,

there is “coverage for all risks unless the specific risk is included.” Mid-Continent Cas. Co. v.

Petro. Sols., Inc., No. 4:09-0422, 2016 U.S. Dist. LEXIS 133972, at *75 n.177 (S.D. Tex.

2016). Arch does nothing, in either its motion for summary judgment or its motion to exclude the

testimony of Irmiter and Hinojosa, to contest that Plaintiffs meet that initial burden. (See Dkt. 18,

19.)

        But when an insurer invokes an exception or limitation to a policy, the burden of proof

shifts to the insurer. See Ayoub, 641 Fed. Appx. at 307; see also TEX. INS. CODE § 554.002; Markel

American Ins. Co. v. Lennar Corp., 342 S.W.3d 704, 708–09 (Tex.App.-Houston [14th Dist.]

2011). It is Arch, not Plaintiffs, who must present evidence to prove any limitations to the cause and

amount of loss sustained by Plaintiffs. See Ayoub, 641 Fed. Appx. at 307. Striking Plaintiffs’ experts is

not an appropriate proxy for satisfying Arch’s burden to prove a limitation on damages.
                                             Page 6 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 7 of 14




        A case from the Southern District of Texas supports this conclusion. In Salinas v. State

Farm Fire & Cas. Co., No. B-10-194, 2012 U.S. Dist. LEXIS 153962, at *19 (S.D. Tex. 2012),

State Farm attempted to strike the insured’s experts on proper restoration methods and costs on

the based in part on the fact the experts did not consider the condition of the property prior to the

storm in question and also because they relied on statements from the plaintiff-insured. Id. The

court rejected State Farm’s argument with specific attention to the insured’s burden to prove the

amount of damages and State Farm’s corresponding burden to prove a limitation on damages. Id.

at *19–20. Because the experts were qualified and because the insured is entitled to prove the

amount of their loss to carry its burden, the experts’ testimony on the cost of repairs and amount

of damages was proper. Id. at *21.

    C. Irmiter and Hinojosa are qualified experts whose opinions are reliable and will assist the
       jury in evaluating causation and damages in this case.

        Arch does not attack the qualifications of either Irmiter or Hinojosa. (See Dkt. 18.) Rather, it

argues that their opinions are “ipse dixit” and “devoid of the required analytical link connecting each

step between the facts, application of methodology and experience, and the opinion proffered.”

(Dkt. 18 at 3.) This argument fails on its face. The record demonstrates that both Irmiter and

Hinojosa are qualified experts whose opinions are based on facts fully developed before this Court as

applied to applicable industry standards.

    1. Irmiter’s and Hinojosa’s methodologies used in this case were comprehensive, and
       consistent with industry standards.

        For this case, Plaintiffs retained Irmiter’s company Forensic Building Science (“FBS”) and

Hinojosa’s company RJH, Inc. (“RJH”) to conduct an in-depth and comprehensive inspection at

the Plaintiff’s Property, and designated both Irmiter and Hinojosa to serve as testifying experts.

                                             Page 7 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 8 of 14




(Ex. 2, Irmiter Declaration (“Irmiter Decl.” ¶ 8; Ex. 3, Hinojosa Declaration (“Hinojosa Decl.”) ¶

7.) Both Irmiter and Hinojosa are impeccably credentialed experts in their respective fields with

significant expert experience outside of the litigation context. (See Ex. 2-A, Irmiter CV; Ex. 3-A,

Hinojosa CV). FBS and RJH employ a collaborative process, whereby FBS investigates pertinent

background information regarding the building performance over time, facts of the loss, and post-

loss condition, and whereby RJH provides analysis based on applicable engineering standards and

methodologies. (See Hinojosa Decl. ¶ 8.)

        Consistent with industry methodology, FBS and RJH conducted a three-part inspection.

(Irmiter Decl. ¶ 8; Hinojosa Decl. ¶ 7.) The first part is a visual inspection at the site, observing

the conditions on the site at the time primarily focused on the facades that includes the four sides

of the building. (Id.) The goal of the visual inspection is to look for anything indicative of this

building changing from its original construction. (Id.) The second part of the inspection is the

document review and review of damage chronology, building blueprints and service history of the

building, and to interview tenants, building owners, and others who may have been there when the

water discharge occurred. (Irmiter Decl. ¶ 9.) The third and final step of the inspection is to

conduct invasive inspections of the building, the roof, and the interior. (Id. ¶ 10.) After

conducting this three-step process in this case, FBS and RJH summarized their findings and

completed a 361-page Storm Damage Report. (See Ex. 2-B, Storm Damage Report.)

    2. Irmiter’s and Hinojosa’s methodologies support the bases for their opinions.

        From its motion, it is clear that Arch either did not read the entire Storm Damage Report, or

chooses to disregard important information in it. More than the mere “ipse dixit,” the Report reflects

exhaustive observational and analytical work that will allow Irmiter and Hinojosa to assist the jury.

                                              Page 8 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 9 of 14




       First, Irmiter and Hinojosa’s storm damage report carefully examined wind strength very close

to the Property. (Ex. 2-B at 36-37.) Their research, using “NEXRAD” data from the National

Weather Service, showed nine different mesocyclone events spotted within one half mile of the

Property, and that a tornado also impacted this neighborhood. (Irmiter Decl. ¶ 13; Hinojosa Decl.

¶ 8; Ex. 2-B at 36-37 MEM INN). Critically, this information is wholly consistent with the

findings of Arch’s own adjuster, who inspected the Property on September 7, 2017 (less than two

weeks after Hurricane Harvey), and found windows that were “blown out by wind” and that there

was plywood “blown loose” on the roof:




(Dkt. 19-6, report of J. Phillip Dempsey, at ARCH-1109.)

       The weather data researched and relied upon by Irmiter and Hinojosa directly contradicts the

findings of Arch’s own consultant, Envista Forensics, which concluded there was “no wind or wind-

borne damage to the building envelope or roof system caused by the effects of Hurricane

Harvey.” (Dkt. 19-11 at ARCH-032.) Despite the significant wind damage found by Dempsey on

September 7, not only did Arch did not even bother investigating wind speeds at or around the

Property, it did not even examine wind speeds specific to the City of Houston or Harris County.

The “Weather Data” incorporated within the Envista report consists of four pages of

CompuWeather mapping of the Southeast Texas area affected by Hurricane Harvey. (Id. at
                                   Page 9 of 14
    Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 10 of 14




ARCH—79-82). The four separate maps purport to show peak sustained wind speed, peak wind

gusts, total rainfall, and estimated maximum storm tide. (Id.) Critically, however, the Weather

Data

      “does not account for tornadoes” (id. at ARCH—0079-80);

      has “a margin of error of plus or minus 20 percent” (id.); and

      does not specifically map, cite, or otherwise refer to the Property (or any nearby
       Properties), but simply uses a regional map of Southeast Texas (see id. at ARCH—0079-
       82).

In short, Irmiter and Hinojosa’s testimony actually confirms Arch’s own adjuster’s original

conclusions about the cause of the damage – wind – to both the windows and the roof at the

Property. And unlike Arch’s expert, Irmiter and Hinojosa actually obtained the best available wind

and weather data closest to the Property, as opposed to a generalized, regional map.

       With this critical and credible information in tow, Irmiter and Hinojosa were able to

formulate their opinions on the cause of the losses at the Property. The Storm Damage Report

contains hundreds of photos of the Property, many of which have notations and descriptions next to

many of the photos. See Ex. 2-B at, e.g., 0042 MEM INN (“gaps identified around window frames

were new in appearance and were consistent with wind damage”); 00198 MEM INN (finding cap on

roof displaced by wind). Furthermore, both Irmiter and Hinojosa will testify that they considered the

other potential causes raised by Arch’s consultants – specifically, wear and tear, maintenance,

deterioration to the property, and surface water – and have ruled them out. (Irmiter Decl. ¶ 19;

Hinojosa Decl. ¶ 10.). FBS even recently did a follow-up inspection and produced a supplemental

report. (Irmiter Decl. ¶ 15-16; Ex. 2-C, Supplemental Report.) In that report, FBS specifically

accounted for damage to coatings to concrete masonry units, known as “Lamina,” which Irmiter

                                           Page 10 of 14
     Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 11 of 14




opines was damaged in part by flood waters. (Irmiter Decl. ¶ 16.) Irmiter specifically excluded that

damaged portion of the Property from his repair damage calculation. (Id. ¶¶ 17-18.) That is, Irmiter

recognized portions of the Property that were damaged by flood – and not wind – and carved that out

of his damages calculation (See id.) This lends further credibility to his testimony.

        Arch will have the opportunity to conduct “vigorous cross-examination” permitted by

Daubert, beginning with the depositions of Irmiter and Hinojosa. See Vargas, 317 F.3d at 500,

citing Daubert, 509 U.S. at 593–94. Arch has failed to show that exclusion of Irmiter and

Hinojosa is an appropriate remedy here.

    3. The Storm Damage Report complies with Rule 26(a), but in any event, Arch still has the
       opportunity to depose both experts so it cannot show prejudice.

        Arch argues that the Storm Damage Report fails to comply with Rule 26(a) because it “fails to

disclose their methodology.” (Dkt. 18 at 10.) This is simply not true. The Storm Damage Report

describes in painstaking detail the background information and methods that both Irmiter and Hinojosa

employed in their analysis, including consideration of applicable weather data, any previous damage at

the Property, previous repairs made, and reference materials relied upon. (Ex. 2-B at 033-041, MEM

INN). This does not even mention the hundreds of photos they took, in formulating their ultimate

conclusion on causation. (Id. at § 4.0, 055 MEM INN).

        In any case, even if there were some technical violation of Rule 26(a), Arch cannot show such

violation was not “substantially justified or harmless” because Arch still has the opportunity to depose

both experts, an opportunity granted them after the expiration of the discovery period.

    D. Irmiter and Hinojosa can testify on RCV damages because this is Plaintiffs’ burden, but
       in any event, the Storm Damage Report contains an ACV estimate.

        Lastly, Arch’s argument that Irmiter and Hinojosa should not be permitted to testify as to the

                                              Page 11 of 14
    Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 12 of 14




RCV loss is unfounded. Plaintiffs extensively brief in their response to Arch’s motion for summary

judgment why the RCV measure of damages, not ACV, is appropriate. The ACV measure should not

come into play at all. As noted in the response, the ACV provision is a limitation of the Policy, which

Arch has the burden of proving, but did not plead as an affirmative defense. See Standard Waste Sys.

v. Mid-Continent Cas. Co., 612 F.3d 394, 398 (5th Cir. 2010); TEX. INS. CODE § 554.002.

Failure to raise an affirmative defense under Rule 8(c) of the Federal Rules of Civil Procedure in

generally results in a waiver. See, e.g., Giles v. GE, 245 F.3d 474, 491 (5th Cir. 2001). Arch has

waived this argument.

       Nonetheless, Plaintiffs bear the burden to show the value of their loss. Ayoub, 641 F. App'x at

307. The Storm Damage Report and FBS’s Supplemental Report are evidence in support of the value

of the loss. But even if, for some reason, the ACV measure were applied, the Supplemental Report

furnishes such a measure. (See Ex. 2-C at 996 MEM INN).

                                 III. CONCLUSION & PRAYER

       Disagreement over expert conclusions is not a proper basis for striking a party’s properly-

designated qualified expert. Irmiter and Hinojosa are qualified experts who will provide important

testimony establishing and quantifying Plaintiffs’ damages. There is no doubt that their testimony will

assist the factfinder in understanding the evidence in this case. Furthermore, the testimony is a

necessary component in proving up Plaintiffs’ damages and carrying their burden under Texas law. In

accordance with Daubert, Arch will have full opportunity to challenge Irmiter and Hinojosa’s

opinions in the traditional manner by deposing them, and then presenting contrary evidence and

cross-examining them at trial. See Daubert, 509 U.S. at 596. The Court should deny Arch’s

motion.

                                            Page 12 of 14
Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 13 of 14




                                       Respectfully submitted,

                                       RAIZNER SLANIA LLP

                                       /s/Jeffrey L. Raizner
                                       Jeffrey L. Raizner
                                       Texas Bar No. 00784806
                                       Federal ID No. 15277
                                       jraizner@raiznerlaw.com
                                       RAIZNER SLANIA LLP
                                       2402 Dunlavy Street
                                       Houston, Texas 77006
                                       Telephone: (713) 554-9099
                                       Facsimile: (713) 554-9098

                                       Of Counsel:

                                       Andrew P. Slania
                                       Texas Bar No. 24056338
                                       Federal ID No. 1057153
                                       aslania@raiznerlaw.com
                                       Amy B. Hargis
                                       Texas Bar No. 24078630
                                       Federal ID No. 1671572
                                       ahargis@raiznerlaw.com
                                       Ben Wickert
                                       Texas Bar No. 24066290
                                       Federal ID No. 973044
                                       bwickert@raiznerlaw.com
                                       RAIZNER SLANIA LLP
                                       2402 Dunlavy Street
                                       Houston, Texas 77006
                                       Telephone: (713) 554-9099
                                       Facsimile: (713) 554-9098

                                       ATTORNEYS FOR PLAINTIFFS


                     CERTIFICATE OF SERVICE




                             Page 13 of 14
    Case 4:18-cv-01692 Document 24 Filed on 02/18/19 in TXSD Page 14 of 14




       This is to certify that on the 18th day of February, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record, via the Court’s electronic notice
system, in accordance with the Federal Rules of Civil Procedure:

Christopher M. Raney (Attorney-In-Charge)
Gordon Rees Scully Mansukhani LLP
State Bar No. 24051228
Federal Bar No. 609101
craney@grsm.com
1900 West Loop South, Suite 1000
Houston, TX 77027
(713) 961-3366 (Telephone)
(713) 961-3938 (Facsimile)

ATTORNEYS FOR DEFENDANT
ARCH SPECIALTY INSURANCE
COMPANY




                                         Page 14 of 14
